Sherwin, C. J.
The defendant was indicted under section 2403 of the Code of 1897, which provides, in substance, that no person shall in any manner procure for, or sell or give any intoxicating liquors to, any intoxicated person, or to one in the habit of becoming intoxicated. The indictment charged that the defendant had procured and given to one Gr. Gr. Bobbins intoxicating liquor, and that said Bobbins was a person in the habit of becoming intoxicated. The defendant entered a plea of not guilty and was not himself a witness on the trial of the case. We refer to the fact that he was not a witness in his own behalf, because of the statement made in his argument that he admitted certain matters upon the trial, nor were any admissions made for him during the trial.
1. Intoxicating liquors: procuring same evidencers’ Bobbins was a witness for the state and testified, over the objection of the defendant, that, at the time of the alleged transaction, he was unable to himself purchase liquor in any of the saloons in Waukon. . . . ihe appellant argues that the admission of ^ such testimony was error for which there should be a reversal of the judgment. We think the evidence was clearly competent as tending to show a reason for procuring another to purchase liquor for him. Of course, if a man were able to go into a saloon and himself buy all of the intoxicating liquor he wanted, there would be no occasion to have some one else procure it for him. The evidence was evidently not introduced by the state for the purpose of showing the habits of Bobbins, though it may possibly have had some bearing on that question. But, in any event, it was competent along the line first suggested.
2. Examination of witnesses, The defendant called witnesses in his behalf tending to show that Bobbins was not a person in the habit of becoming intoxicated, and they, so testified more or iess certainty. One of the witnesses testified that he had known Mr. Bobbins a great *703many years, that lie was not, to bis knowledge, a person in tbe babit of becoming intoxicated, and tbat be bad never seen bim intoxicated. On bis cross-examination tbe witness testified tbat be bad never taken any particular notice of tbe babits of Mr. Robbins, nor watebed bim any closer than be bad watebed anybody else, and could not say bow mucb be was drinking every day. On redirect examination, be was asked wbetber be was well enough acquainted with tbe people of the town to know what people were drinking and those who were not drinking, and an objection to tbat question was sustained, as was also an objection to a question asking bim wbetber or not be would need to pay any particular attention to an individual to know wbetber or not be was in tbe babit of becoming intoxicated. Another one of tbe defendant’s witnesses, on direct examination, was asked wbetber be would have known if Mr. Robbins was a person in tbe babit of becoming intoxicated. We think there was no error in either of these rulings. Both witnesses testified tbat, in their judgment, Mr. Robbins was not a person in tbe babit of becoming intoxicated, and the latter questions were in tbe nature of tbe cross-examination of defendant’s own witnesses and bad no tendency to strengthen tbe testimony which they bad already given in his behalf. And, furthermore, tbe question called for tbe conclusions of tbe witnesses.
3‘ ofIDgoodE CHARACTER. Tbe defendant also says tbat he was not permitted to show good character in bis defense. Of course, it is always permissible for the accused to show his general good character; but there was no attempt made in this case to do so. Tbe questions asked . the witnesses on character were as follows: “You may state what bis (tbe defendant’s) babits are as to intoxicating liquors, industry, etc.” “You may state what you know of Mr. Beede in regard to being sober, industrious.” Neither of these questions tended to show general good character, nor did they relate to any trait in*704volved in this investigation. Beede was not on trial for being intoxicated or using intoxicating liquors.
4. Procuring liquor. FOR ONE IN THE HABIT OF BECOMING INTOXICATED*. evidence. Tbe defendant’s principal contention is tbat tbe evidence was insufficient as a whole to sustain tbe necessary finding tbat Bobbins was, at tbe time of tbe alleged procurement of tbe liquor for him by tbe defendant, a person in tbe babit of becoming intoxicated. Tbe evidence on tbe subject was conflicting, and it may be said tbat tbe larger number of witnesses testified tbat they bad never seen or tbat they bad never thought Bobbins was in tbe babit of becoming intoxicated; but there was positive testimony tbat such was bis babit, and we think, from a careful examination of tbe evidence, tbat it was a question for tbe jury.
s. Evidence: impeachment. One or two of tbe witnesses called by tbe state testified tbat they did not know tbat Mr. Bobbins was a man in tbe habit of becoming intoxicated, and tbe defendant says that the state should have been conclude¿ by the testimony of such witnesses. But such is not tbe rule. While it is true tbat a party may not ordinarily impeach a witness tbat be has called, it does not follow tbat "be is bound by all of tbe statements made by such witness. He may prove differently by other witnesses, and still not be open to tbe objection of attempting to impeach bis own witnesses. Moreover, it is very often tbe case tbat tbe state in criminal trials is compelled ■to rely, to a greater or less extent, upon tbe testimony of hostile witnesses, and, if tbe rule contended for by appellant were to prevail, tbe state would often be very helpless.
We find no error in tbe record tbat would justify a reversal of tbis judgment, and it must, therefore, be affirmed. The state filed an amendment of two pages to tbe appellant’s abstract, and tbe appellant submits with tbe case a motion to strike tbe amended abstract because it is *705unnecessary. The motion is overruled. The judgment is affii 'med.